              Case 7:19-cv-09755-VB Document 44 Filed 05/27/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


CAROL MELTON,

                                            Plaintiff,            AFFIDAVIT OF SERVICE

                      -against-

POUGHKEEPSIE CITY SCHOOL DISTRICT,                                Civil Action No. 19-CV-09755
                                                                  (VJB)
                                            Defendant.


STATE OF NEW YORK  )
                   ) SS:
COUNTY OF DUTCHESS )

       JENNIFER McLEROY, being sworn says: I am not a party to the action, am over 18
years of age and reside at Poughkeepsie, New York:

        On May 27, 2021, I served one (1) true copy of the May 27, 2021 Order of Hon. Vincent
Briccetti granting letter motion for extension of time to complete discovery, concerning the
above-referenced case, on behalf of the Defendant, by electronic mail to the electronic mail
address(es) indicated below, the email address(es) having been designated by the addressee(s)
for that purpose or, if none is designated, to the last-known email address(es) of addressee(s):

                                   Carol Melton
                                   Shaolinlprincess@hotmail.com

                                   Den-ick J. Carman, Esq.
                                   Robins Kaplan LLP
                                   dcarman@robinskaplan.com




Sworn to before me this
27th day of May, 2021




        LINDA M. KAPLAN
      Notary Public, State of New York .
           Reg. #01 KA4922270
       Qualified in Dutchess County -;J..
    Commission Expires Aplil 18, 202_
